Relator complains:
  "That apparently, through inadvertence or oversight, the court failed to award relator judgment against plaintiff respondent for the sum of $33 for attorney's fees and loss of time incurred by defendant relator in procuring the dissolution of the writ of garnishment herein and obtaining the release from seizure of relator's wages.
"That in the agreed statement of facts on which this case was wholly submitted to the courts of both original and appellate jurisdiction, as well as to this honorable court under its supervisory jurisdiction, there is contained the following express agreement, to wit:
  "`In the event of the dissolution of said writ of garnishment, the defendant [relator here] is entitled to recover of plaintiff, Groves  Rosenblath, the sum of $25 for attorney's fees for procuring the dissolution of said writ and releasing the seizure thereunder, and the [further] sum of $8 for loss of time incurred by the defendant in employing counsel and attending court on the trial of said rule [to dissolve said writ].'"
Wherefore relator prays that our decree be amended accordingly; or, in the alternative, that a rehearing be granted for the purpose of making such amendment.
The complaint of relator is well founded. Our failure to allow relator the sum so agreed upon was error.
And, since it was error manifest on the face of record not to have allowed the *Page 496 
amount claimed, when we dissolved the writ of garnishment, such allowance being, under the agreement between the parties, the necessary consequence of our ruling herein, it follows that the error occurred through mere oversight or inadvertence (lapsus memoræ, lapsus mentis), and may therefore, like a clerical error (lapsus calami), be corrected without the necessity of granting a rehearing for that purpose. See American Nat. Bank v. Reclamation Oil Producing Co., 156 La. 652, 101 So. 10, citing State v. F.B. Williams Cypress Co., 61 So. 988, 132 La. 949, Ann. Cas. 1914D, 1290; Mahony v. Mahony, 41 La. Ann. 135, 5 So. 645.
But the amendment being adverse to the interests of the respondents, Groves  Rosenblath, the right will be reserved to them to apply for a rehearing thereupon, if so minded.
The decree herein handed down is therefore amended by adding thereto the following:
   "It is further ordered that defendant, T.S. Atkins, do recover of plaintiffs, Groves  Rosenblath, the sum of $33 for attorney's fees and damages herein incurred."
And it is now ordered that, as thus amended, said decree be now made final; reserving, however, to the respondents, Groves 
Rosenblath, the right to apply for a rehearing as to said amendment only.